DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9, 12, 21 and 24 have been amended. Claim 3 has been cancelled. No claims have been added. Claims 1-2, 4-10 and 12-25 are pending.

Response to Arguments
Applicant's arguments filed on Oct 05, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that De Araujo (US 20080061826 A1) fails to teach or suggest: "applying signaling indicative of a magnitude of the value of the difference from the set of two or more differential values to an input of an adaptive driver” in claim 1. 
In response the Examiner respectfully disagrees because De Araujo’826 discloses: ”applying a current to at least one electrical terminal connected to said interface bus having a polarity selected in conformity with a present value of said input signal, and wherein a rate of change of said current is varied dynamically in conformity with a difference between said present value and said at least one previous value” (claim 11), “Interface 16 may be …a differential interface” (par 0024), “FIG. 2A… A pair of current sources IH and IL are polarity controlled by an input signal X[n] and the previous value of the input signal X[n−1], respectively” (par 0025), “fig. 2B…a logical exclusive-OR (XOR) gate XOR controls the slew rate of slew-rate control circuit SLC to provide a higher slew-rate from current source IL when present value X[n] is not equal to previous value X[n−1]” (par 0026), “a logical exclusive-OR gate XOR10 controls transmission gate TG11…Transmission gate TG11 is enabled when present signal value X[n] and previous value X[n−1] do not match, providing a higher slew rate from the secondary driver formed by transistors N2 and P2 than when value X[n] and previous value X[n−1] match, when gate control of transistors P2 and N2 is provide through higher impedance transmission gate TG10” (par 0030), and “The above-described embodiments disclose the application of a binary-valued input signal to an electrically-connected bus interface terminal. However, it is contemplated that the techniques and structures herein may be applied to multi-level signaling interfaces such as multi-level pulse-amplitude modulated (PAM) signals such as PAM4, PAM8, and also in phase-shift modulated signals such as traditional phase-shift key (PSK) and duo-binary signaling” (par 0032). 
Therefore De Araujo’826 discloses "applying signaling indicative of a magnitude of the value of the difference from the set of two or more differential values to an input of an adaptive driver” in claim 1. Binary-valued input signal raised as example as described in par 0025-0026 and it can be extended to multi-level signals. Using XOR to calculate the difference is the normal operation in Binary-valued system. Combining with “rate of change of said current is varied dynamically in conformity with a difference between said present value and said at least one previous value” claim 11, the SLC in fig. 2B is controlled by magnitude of the value of the difference from the set of two or more differential values when multi-level signal as input. Here difference between said present value and said at least one previous value in multi-level system with differential interface of the channel between transmitter and receiver can be equated to “set of two or more differential values”. SLC control signal can be equated to “signaling” indicative of a magnitude of the value of the difference from the set of two or more differential values.

To be noticed, X[n] and X[n-1] are all 1 bit in binary system, therefore XOR1 output high “present value X[n] is not equal to previous value X[n−1]” is the same as “represent the difference between X[n] and X[n-1]”. For example XOR output high when 0->1 and 1->0 (there is difference when X[n] and X[n-1] are not equal) while outputs low when 0->0 and 1->1 (there is no difference when X[n] and X[n-1] are equal). Therefore XOR output using difference between said present value and said at least one previous value controls SLC when applying binary signaling interfaces.

Therefore, the cited references teach the claimed limitations "applying signaling indicative of a magnitude of the value of the difference from the set of two or more differential values to an input of an adaptive driver” of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 12 and 21 which recites similar features. 

The Applicant alleged that Dong et al (US20180278440A1) fails to teach or suggest: "adapting, using the adaptive driver and during a transient period that occurs before or concurrently with the time period, current on the channel by an amount that is based at least in part on the value of the difference between the first logic value and the second logic value, wherein a duration of the transient period is based at least in part on the value of the difference between the first logic value and the second logic value” in claim 1. 
In response the Examiner respectfully disagrees because De Araujo’826 discloses:”The driver circuit drives an output data signal including a data transition onto the output node. The output of the transition equalization circuitry is coupled to the output node. The transition equalization circuitry begins to drive the output node at the data transition and ends the driving the output node a pre-determined delay after beginning to drive the output node. The end of driving can be automatically triggered once the pre-determined delay is reached such that the output node is driven during the transition to speed up the transition” (par 0012), “Without the transition equalizer 112, the data signal output from the line driver 110 is slew rate limited and has a slow rise time or a slow fall time during positive and negative data transitions, respectively. The transition equalizer 112 increases the slew rate of the data transitions by injecting current 130 to or sinking current 130 from the output node 138 during the data transitions” (par 0018), “Driving the output node 230 by injecting current 230 during a positive data transition between T1 and T2 and sinking current 230 during a negative data transition between T4 and T5 results in the equalized output signal 240. The equalized output signal 240 has a faster rise time and fall time than a data signal output by a line driver of a transmitter without a transition equalizer. The equalized output signal 240 begins transitioning from GND to VDD at T1 and reaches VDD at T2. The equalized output signal 240 begins transitioning from VDD to GND at T4 and reaches GND at T5” (par 0052), “The drive strength (current 530A/B injected/sunk) for the transition equalizer 520A/B varies depending on the magnitude of the data transition of the differential driver control signals 509A-D… a transition from PAM-4 data 00 to 01” (par 0062). 
Therefore Dong’440 teaches: transition equalization circuitry begins to drive the output node at the data transition and ends the driving the output node a pre-determined delay after beginning to drive the output node which indicating starting and ending of duration of rise time/fall time, rise/fall time can be equated to transient period.  Transition equalization circuitry begins to drive the output node at the data transition and therefore it can be equated to adapting during a transient period (rise/fall time) that occurs concurrently with the time period (data period identified by clock 101, fig. 1, par 0016). 
“drive strength (current 530A/B injected/sunk) for the transition equalizer 520A/B varies depending on the magnitude of the data transition of PAM-4 of the differential driver control signals 509A-D” can be equated to adapting currently on the channel by an amount that is based at least in part on the value of the difference between the first logic value and second logic value with previous and current PAM-4 value (transition of PAM-4 data) equated to first logic value and second logic value.
Therefore, the cited references teach the claimed limitations "adapting, using the adaptive driver and during a transient period that occurs before or concurrently with the time period, current on the channel by an amount that is based at least in part on the value of the difference between the first logic value and the second logic value, wherein a duration of the transient period is based at least in part on the value of the difference between the first logic value and the second logic value” of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 12 and 21 which recites similar features. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 12-14, 20-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over De Araujo (US 20080061826 A1) in view of Stojanovic#1 et al (US20070080718A1), and further in view of Dong et al (US20180278440A1).

Regarding claim 1 (Currently Amended), De Araujo’826 discloses a method (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), comprising: 
2applying a first voltage to a channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) based at least in part on a first logic value (see, fig. 5, X[N] during first data interval D1, par 0031) 3of a signal modulated according to a scheme (see, multi-level pulse-amplitude modulated (PAM) signals such as PAM4, PAM8, par 0032) that includes three or more voltage levels (see, fig. 1 and fig. 5, transmitting X[N] during first data interval D1 to receiver via bus with multi-level PAM signals, par 0024, 0031-0032. Noted, signal diagram of OUT in fig. 2B and fig. 5 implies voltage track on the BUS due to RT in fig. 2B);  
4applying, for a time period (see, fig. 5, second data interval D2, par 0031), a second voltage to the channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) based at least in part on a second 5logic value of the signal(see, fig. 1 and fig. 5, transmitting X[N] during second data interval D2 to receiver via bus with multi-level PAM signals, par 0024, 0031-0032. Noted, signal diagram of OUT in fig. 2B and fig. 5 implies voltage track on the BUS due to RT in fig. 2B), wherein the second voltage is applied after the first voltage is 6applied (see, fig. 5, first data interval D1 followed by second data interval D2, par 0024);  
7determining a difference between the first logic value and the second logic 8value (see, calculates the difference between said present value and said at least one previous value, claim 11); 
applying signaling (see, fig. 2B, SLC control signal which is the output of XOR in binary input, par 0025-0026) indicative of a magnitude of the value of the difference from the set of two or more differential values (see, set of present and previous value in multi-level, par 0030, claim 11. Noted, one present with one previous value as one set) to an input of an adaptive driver (see, current controlled by SLC (slew rate control circuit) using difference between present value and previous value in multi-level system as input to the driver, par 0024-0026, 0030, 0032, claim 11. Noted, driver can be equated to secondary driver with SLC (whole circuit except flipflop and XOR logic) in fig. 3B, par 0030); and 
9adapting, during a transient period that occurs before or concurrently with the time period (Note, adjust pre-emphasis parameters in transmitter 12A to maximizing the noise and timing margins of the “eye opening” of the received signal (and thus transient period implied which occurs before eye opening), par 0024), current on the channel by an amount that is based at least in part on the value of the difference between the first logic value and the second logic value (see, fig. 2B, dynamically adjust current of the bus such that rate of change of current in conformity with the difference between present value X[N] and previous value X[n-1], claim 11, par 0025-0026).
De Araujo’826 discloses all the claim limitations but fails to explicitly teach: 
determining, from a set of two or more differential values, a value of a difference between the first logic value and the second logic value; and 
adapting, using the adaptive driver and during a transient period that occurs before or concurrently with the time period, current on the channel by an amount that is based at least in part on the value of the difference between the first logic value and the second logic value, wherein a duration of the transient period is based at least in part on the value of the difference between the first logic value and the second logic value.

However Stojanovic#1’718 from the same field of endeavor (see, fig. 3, multi-output driver transmitter 201 and multi-sample receiver 209 coupled to one another via signal path 202, par 0048) discloses: 
determining, from a set of two or more differential values (see, fig. 24, all possible signal transitions between successive 4-PAM data transmissions, previous transition from each of four possible signal levels ‘00’/’01’/’10’/’11’ to any of three other signal levels ‘00’/’01’/’10’/’11’, different values can be equated to one possible transition, par 0135), a value of a difference between the first logic value and the second logic value (see, determine transitions belong to type-1 (from ‘00’→‘10’ or ‘01’→‘11’) or type-2 (from ‘10’→‘11’ or ‘11’→‘10’) or type-3 (from ‘00’→‘01’ or ‘01’→‘10’) by evaluating successive MSB/LSB values, par 0135-0136. Noted, type-1, type-2 or type-3 indicates the difference values between successive data transmissions).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Stojanovic#1’718 into that of De Araujo’826. The motivation would have been to dynamically update drive strengths of transmit-side output drivers (par 0008).
The combination of De Araujo’826 and Stojanovic#1’718 discloses all the claim limitations but fails to explicitly teach: 
adapting, using the adaptive driver and during a transient period that occurs before or concurrently with the time period, current on the channel by an amount that is based at least in part on the value of the difference between the first logic value and the second logic value, wherein a duration of the transient period is based at least in part on the value of the difference between the first logic value and the second logic value.

However Dong’440 from the same field of endeavor (see, fig. 1, high speed communication system that includes a transmitter used to communicates with remote receiver via wired communication channel, par 0014-0015) discloses: adapting, using the adaptive driver (see. Fig. 1, transition equalizing driver 126, par 0021) and during a transient period (see, fig. 3, rise/fall time, par 0052) that occurs before or concurrently with the time period (see, fig. 1, rise/fall time concurrently with data period clocked by clock 101, par 0012, 0016, 0018), current on the channel by an amount that is based at least in part on the value of the difference between the first logic value and the second logic value (see, transition equalization circuitry’s drive strength (current injected/sunk) to output node which connecting the channel to receiver varies depending on the magnitude of the data transition of PAM-4 during rise/falling time, par 0012, 0018, 0052, 0062), wherein a duration of the transient period (see, rise/fall time starting from transition equalization circuitry begins to drive the output node at the data transition and ending at driving the output node a pre-determined delay after beginning to drive the output node, par 0012, 0018) is based at least in part on the value of the difference between the first logic value and the second logic value (see, transition equalization circuitry’s drive strength (current injected/sunk) to output node which connecting the channel to receiver varies depending on the magnitude of the data transition of PAM-4 during rise/falling time, par 0012, 0018, 0052, 0062. Noted, previous and current PAM-4 value (before and after the transition of PAM-4 data) applied to channel driving using clock 101 (fig. 1) can be equated to first logic value and second logic value).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Dong’440 into that of De Araujo’826 modified by Stojanovic#1’718. The motivation would have been to establish drive strength values that yield a substantially flattened channel response to maximize the size of a data eye of a transmitted signal via faster rise and fall time (par 0002, 0052).

Regarding claim 2 (Original), De Araujo’826 discloses the method of claim 1 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), further comprising:  2increasing or decreasing the current on the channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) as a function of the 3difference between the first logic value and the second logic value (see, fig. 2B, dynamically adjusts the current of the bus between devices such that slew rate in conformity with the difference between present value X[N] and previous value X[n-1], claim 11, par 0024-0026).

Regarding claim 4 (Previously Presented), De Araujo’826 discloses the method of claim 1 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), further comprising: comparing the first logic value and the second logic value (see, XOR output shows the difference between present value X[n] and previous value X[n−1], par 0026. Noted, example in binary signal further applies to multi-level signal, par 0032).
The combination of De Araujo’826 and Dong’440 discloses all the claim limitations but fails to explicitly teach:  wherein determining the value of the difference is based at least in part on the comparing.

However Stojanovic#1’718 from the same field of endeavor (see, fig. 3, multi-output driver transmitter 201 and multi-sample receiver 209 coupled to one another via signal path 202, par 0048) discloses: wherein determining the value of the difference (see, error signals between target signal level and received signals, e(n)= x′(n)- −x(n−dly), par 0043) is based at least in part on the comparing (see, target signal level is compared with received signals to generate error signals, par 0043).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Stojanovic#1’718 into that of De Araujo’826 modified by Dong’440. The motivation would have been to dynamically update drive strengths of transmit-side output drivers (par 0008).

Regarding claim 5 (Original), De Araujo’826 discloses the method of claim 1 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
further comprising:  2generating a second signal representative of the difference between the first logic value and the second logic value (see, fig. 5, XOR output in third data interval D3 shows the difference between present value X[n] and previous value X[n-1], par 0026. Noted, example in binary signal further applies to multi-level signal, and multi-level would be similar circuit to calculate the difference with multi-bits, par 0032).

Regarding claim 6 (Previously Presented), De Araujo’826 discloses the method of claim 1 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), wherein a voltage of the channel transitions 2from a first level to a second level (see, slew rate control from present data interval to next data interval as shown in fig. 5, par 0026 and 0031) during the transient period (Note, transient period implied with eye opening concern, par 0024) based at least in part on 3applying the first voltage and the second voltage (see, fig. 2B, XOR controls slew-rate from current source IL to OUT terminals according to the difference between present value X[n] and previous value X[n-1], par 0026. Noted, signal diagram of OUT in fig. 2B and fig. 5 implies voltage track on the BUS due to RT in fig. 2B, the first voltage and the second voltage corresponding to voltage due to present value X[n] and voltage due to previous value X[n-1] in fig. 5), and wherein adapting the current on the 4channel comprises increasing the current by the amount (see, fig. 5, current increased from -IP-IS to -IP+IS during third data interval D3, par 0031).

Regarding claim 7 (Original), De Araujo’826 discloses the method of claim 6 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), further comprising:  2applying, after applying the second voltage (see, Voltage of OUT in D3 interval, fig. 5, par 0031), a third voltage (see, Voltage of OUT in D4 interval, fig. 5, par 0031) to the channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) 3based at least in part on a third logic value (see, X[n] in D4 interval, fig. 5, par 0031)  of the signal (see, fig. 1 and fig. 5, transmitting X[n] during 4th data interval D4 to receiver via bus with multi-level PAM signals, par 0024, 0032. Noted, signal diagram in fig. 5 implies voltage track of X[N]), wherein the voltage on the channel 4transitions from the second level to a third level during a second period (see, fig. 5, 4th data interval D4, par 0031) based at least in part 5on applying the second voltage and the third voltage (see, fig. 2B, current of bus shown by OUT diagram (and thus voltage on the bus due to termination resistors) transitions from -IP+IS to IP+IS during 4th data interval D4 according to the difference between present value X[n] and previous value X[n-1], par 0026. Noted, signal diagram of OUT in fig. 2B and fig. 5 implies voltage track on the BUS due to RT in fig. 2B, the second voltage and the third voltage corresponding to voltage due to X[n] in D3 and voltage due to X[n] in D4);  6determining a second difference between the second logic value and the third 7logic value (see, fig. 5, XOR output shows the difference between present value X[n] and previous value X[n−1] in 4th data interval D4, par 0026. Noted, example in binary signal further applies to multi-level signal, par 0032); and  8adapting second current on the channel before or within the second period (see, fig. 5, 4th data interval D4, par 0031) 9based at least in part on the second difference (see, fig. 2B, dynamically adjust current of the bus such that slew rate of current in conformity with the difference between present value X[N] and previous value X[n-1] during 4th data interval D4, claim 11, par 0025-0026).


Regarding claim 8 (Previously Presented), De Araujo’826 discloses the method of claim 7 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
wherein the second difference is greater than 2the difference between the first logic value and the second logic value (Note, second difference from 0 to 1 in data interval D4 is greater than the difference of 0 in D3, fig. 5), and wherein adapting 3the current on the channel comprises increasing the second current by a second amount that is 4greater than the amount (see, current change from -IP-IS to -IP+IS in D3 and change from -IP+IS to IP+IS in D4, fig. 5., par 0031. Noted, the gap in D4 = 2*IP which is greater than gap 2*IS in D3 according to fig. 5, par 0011 and 0031).

Regarding claim 9 (Currently Amended), De Araujo’826 discloses the method of claim 1 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), wherein a rate that the voltage (note, slew rate, par 0031) on the channel 2transitions from the first level to the second level is based at least in part on adapting the 3current (see, fig. 5, slew rate r2 in 3rd data interval D3 when transition from interval D2 to D3, par 0031. Noted, voltage transition is consistent with current transition due to resistor RT in fig. 2A), and wherein the duration of the transient period is based at least in part on the increase 4in the current (see, adjust pre-emphasis levels to maximizing the noise and timing margins of the “eye opening” of the received signal by adjusting slew rate, par 0024-0025. Noted, transient period optimization implied with eye opening concern, par 0024).


Regarding claim 10 (Original), De Araujo’826 discloses the method of claim 1 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
further comprising:  
2receiving the signal comprising the first logic value and the second logic 3value (see, fig. 3B and fig. 5, receives X[n] in D1 and D2, par 0028 and 0031);  
4identifying the first logic value (see, fig. 3B, latch L1 records X[n] value in D1, par 0028), wherein the first voltage (see, fig. 5, voltage of OUT in first Data interval D1 which is consistent with current of OUT in the diagram due to resistor RT in fig. 2A, par 0031) applied to the 5channel is based at least in part on the first logic value (see, fig. 3B, XOR coordinate with SLC by calculating the difference between current X[n] and previous X[n-1] in interval D1 to control the slew rate to provide voltage output on the bus by full-bridge, par 0028. Noted, Voltage of OUT = current in D1 * resistor RT in fig. 2A corresponding to first voltage); and  
6identifying the second logic value (see, fig. 3B, latch L1 records X[n] value in D2, par 0028), wherein the second voltage applied to the 7channel is based at least in part on the second logic value (see, fig. 3B, XOR coordinate with SLC by calculating the difference between current X[n] and previous X[n-1] in interval D2 to control the slew rate to provide voltage output in D2 on the bus by full-bridge, par 0028. Noted, Voltage of OUT = current in D2 * resistor RT in fig. 2A corresponding to second voltage).


Regarding claim 12 (Currently Amended), De Araujo’826 discloses an apparatus (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), comprising: 
a transmitter (see, fig.1, transmitter circuits 12A in Device A, par 0024) configured to apply, to a channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) during a time period (see, fig. 5, data interval D1 and D2, par 0031), a first voltage corresponding to a first logic value and a second voltage corresponding to a second logic value (see, fig. 1 and fig. 5, transmitting X[N] during first and second data interval (D1 and D2) to receiver via bus with multi-level PAM signals, par 0024, 0031-0032. Noted, signal diagram of OUT in fig. 2B and fig. 5 implies voltage track on the BUS due to RT in fig. 2B); 
a logic circuit (see, fig. 2B, XOR and latches for present value X[n] and previous values X[n−1], par 0025) configured to: 
determine a value of a difference between the first logic value and the second logic value (see, calculates the difference between said present value and said at least one previous value, claim 11); and 
generate a signal corresponding to the value of a magnitude of the difference (see, difference between present value and previous value, claim 11) between the first logic value (see, present value X[n], par 0026) and the second logic value (see, previous value X[n−1], par 0026) from the set of two or more differential values (see, fig. 2B, XOR output shows result of the difference between present value X[n] and previous value X[n−1] in binary and multi-level could applied, par 0024-0026, 0030, 0032, claim 11. Noted, difference between present value and previous value in multi-level system with differential interface of the channel between transmitter and receiver can be equated to set of two or more differential values, one present with one previous value as one set);
an adaptive driver (see, fig. 2B, slew rate control SLC, par 0026) configured to adapt, during a transient period that occurs before or concurrently with the time period and based at least in part on the signal, a current on the channel based at least in part on the difference between the first logic value and the second logic value (see, fig. 2B, dynamically adjust current of the bus such that rate of change of current in conformity with the difference between present value X[N] and previous value X[n-1], claim 11, par 0025-0026).
De Araujo’826 discloses all the claim limitations but fails to explicitly teach: 
determine, from a set of two or more differential values, a value of a difference between the first logic value and the second logic value; and 
adaptive driver configured to adapt, during a transient period that occurs before or concurrently with the time period and based at least in part on the signal, a current on the channel by an amount that is based at least in part on the value of the difference between the first logic value and the second logic value, wherein a duration of the transient period is based at least in part on the value of the difference between the first voltage and the second voltage.

However Stojanovic#1’718 from the same field of endeavor (see, fig. 3, multi-output driver transmitter 201 and multi-sample receiver 209 coupled to one another via signal path 202, par 0048) discloses: 
determine, from a set of two or more differential values (see, fig. 24, all possible signal transitions between successive 4-PAM data transmissions, previous transition from each of four possible signal levels ‘00’/’01’/’10’/’11’ to any of three other signal levels ‘00’/’01’/’10’/’11’, different values can be equated to one possible transition, par 0135), a value of a difference between the first logic value and the second logic value (see, determine transitions belong to type-1 (from ‘00’→‘10’ or ‘01’→‘11’) or type-2 (from ‘10’→‘11’ or ‘11’→‘10’) or type-3 (from ‘00’→‘01’ or ‘01’→‘10’) by evaluating successive MSB/LSB values, par 0135-0136. Noted, type-1, type-2 or type-3 indicates the difference values between successive data transmissions).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Stojanovic#1’718 into that of De Araujo’826. The motivation would have been to dynamically update drive strengths of transmit-side output drivers (par 0008).
The combination of De Araujo’826 and Stojanovic#1’718 discloses all the claim limitations but fails to explicitly teach: 
adaptive driver configured to adapt, during a transient period that occurs before or concurrently with the time period and based at least in part on the signal, a current on the channel by an amount that is based at least in part on the value of the difference between the first logic value and the second logic value, wherein a duration of the transient period is based at least in part on the value of the difference between the first voltage and the second voltage.

However Dong’440 from the same field of endeavor (see, fig. 1, high speed communication system that includes a transmitter used to communicates with remote receiver via wired communication channel, par 0014-0015) discloses: adaptive driver (see. Fig. 1, transition equalizing with driver 126, par 0019) configured to (see, fig. 1, transition equalizer with programmable pre-determined delay, equalization time control signal 120 and equalization strength control signal 128, par 0019, 0023-0024) adapt, during a transient period (see, fig. 3, rise/fall time, par 0052) that occurs before or concurrently with the time period (see, fig. 1, rise/fall time concurrently with data period clocked by clock 101, par 0012, 0016, 0018)and based at least in part on the signal (see, transition direction signal 122 indicates detected data transition is a positive/negative transition which used to control the transition equalizing driver to drive the output strength, par 0022 and 0024), a current on the channel by an amount that is based at least in part on the value of the difference between the first logic value and the second logic value (see, transition equalization circuitry’s drive strength (current injected/sunk) to output node which connecting the channel to receiver varies depending on the magnitude of the data transition of PAM-4 during rise/falling time, par 0012, 0018, 0052, 0062), wherein a duration of the transient period (see, rise/fall time starting from transition equalization circuitry begins to drive the output node at the data transition and ending at driving the output node a pre-determined delay after beginning to drive the output node, par 0012, 0018) is based at least in part on the value of the difference between the first voltage and the second voltage (see, transition equalization circuitry’s drive strength (current injected/sunk) to output node which connecting the channel to receiver varies depending on the magnitude of the data transition of PAM-4 during rise/falling time, par 0012, 0018, 0052, 0062. Noted, previous and current PAM-4 value (before and after the transition of PAM-4 data) applied to channel driving using clock 101 (fig. 1) can be equated to first logic value and second logic value. Noted further, rise time is low to high voltage transition and fall time is high to low voltage transition in terms of voltage, par 0052).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Dong’440 into that of De Araujo’826 modified by Stojanovic#1’718. The motivation would have been to establish drive strength values that yield a substantially flattened channel response to maximize the size of a data eye of a transmitted signal via faster rise and fall time (par 0002, 0052).


Regarding claim 13 (Original), De Araujo’826 discloses the apparatus of claim 12 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
wherein the logic circuit (see, fig. 2B, XOR and latches for present value X[n] and previous values X[n−1], par 0025) comprises:  
2 a plurality of inverters (see, fig. 3B, latches L1 and L2, par 0027. Noted, each D latch is composed with inverter and multi-latches needed for multi-level signal, par 0032) configured to delay a transmission of the first logic 3value (see, fig. 3A-3B, latch L1 to receive and delay the current value X[n], par 0027-0028); and  
4a plurality of logic gates configured to receive the second logic value and the 5delayed first logic value (see, fig. 3A-3B, latches L1 and L2 to receive present value X[n] and previous value X[n-1], par 0027-0028) and further configured to transmit the signal (see, fig. 2B, XOR output to SLC, par 0026) to the adaptive driver (see, fig. 2B, slew rate control SLC, par 0026) 6based at least in part on the second logic value and the delayed first logic value (see, fig. 2B and 3B, slew rate control based on difference between X[n] and X[n-1] via coordination between SLC and XOR, par 0026).

Regarding claim 14 (Original), De Araujo’826 discloses the apparatus of claim 13 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
wherein:  2a logic gate of the plurality of logic gates comprises an exclusive OR (XOR) 3gate, a non-exclusive OR (NXOR) gate, a not AND (NAND) gate, or a not OR (NOR) gate, 4or any combination thereof (fig. 3A-3B, latches L1 and L2 to receive present value X[n] and previous value X[n-1], par 0027-0028. Noted, SR latch would including NOR components).

Regarding claim 20 (Previously Presented), De Araujo’826 discloses the apparatus of claim 12 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), wherein the adaptive driver (see, fig. 1, pre-emphasis control circuit, par 0024) is further 2configured to adapt the current on the channel by an amount that corresponds to the 3difference between the first logic value and the second logic value (see, fig. 2B, dynamically adjust current of the bus such that rate of change of current in conformity with the difference between present value X[N] and previous value X[n-1], claim 11, par 0025-0026).
The combination of De Araujo’826 and Stojanovic#1’718 discloses all the claim limitations but fails to explicitly teach: wherein the adaptive driver is further configured to adapt the current on the channel by the amount that corresponds to the value of the difference between the first logic value and the second logic value.

However Dong’440 from the same field of endeavor (see, fig. 1, high speed communication system that includes a transmitter used to communicates with remote receiver via wired communication channel, par 0014-0015) discloses: wherein the adaptive driver (see, fig. 5, transition equalizer 520A, par 0059. Noted, pre-determined delay and equalization time control are programmable, par 0019, 0023) is further configured to adapt the current (see, drive strength (current 530A/B injected/sunk), par 0062) on the channel (see, wired communication channel between transmitter and remote receiver, par 0014-0015) by the amount that corresponds to the value of the difference between the first logic value (see, PAM-4 data before transition, par 0062) and the second logic value (see, fig. 5, drive strength to output node 538 connecting the channel to receiver varies depending on the magnitude of the data transition of PAM-4 during rise/falling time , par 0012, 0062. Noted, second logic value can be equated to PAM-4 data after transition, par 0062).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Dong’440 into that of De Araujo’826 modified by Stojanovic#1’718. The motivation would have been to establish drive strength values that yield a substantially flattened channel response to maximize the size of a data eye of a transmitted signal via faster rise and fall time (par 0002, 0052).


Regarding claim 21 (Currently Amended), De Araujo’826 discloses an apparatus (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), comprising: 
2a transmitter (see, fig.1 and fig. 3A, transmitter circuits 12A1 in Device A including full bridge switches (FB1 and FB2) and IC sources (I1 and I2) etc, par 0024 and 0027);  
3a channel coupled with the transmitter (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024); and  
4a controller coupled with the transmitter and the channel (see, fig. 3B, latches, XOR1 and TG1-TG4, par 0027-008), the controller 5operable to cause the apparatus to:  Attorney Docket No. P229.01 (88231.1384)Micron Ref. No. 2018-0332.00/US 51 
6apply a first voltage to the channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) based at least in part on a first logic 7value (see, fig. 1 and fig. 5, transmitting X[N] during first data interval D1 to receiver via bus with multi-level PAM signals, par 0024, 0032. Noted, signal diagram in fig. 5 implies voltage track of X[N]);  
8apply, after applying the first voltage, a second voltage to the channel 9based at least in part on a second logic value (see, fig. 1 and fig. 5, transmitting X[N] during second data interval D2 to receiver via bus with multi-level PAM signals, par 0024, 0032. Noted, signal diagram in fig. 5 implies voltage track of X[N] during different Data interval);  
10compare the first logic value and the second logic value (see, XOR output shows result of the difference between present value X[n] and previous value X[n−1], claim 11, par 0026. Noted, example in binary signal further applies to multi-level signal, par 0032); 
transmit signaling (see, fig. 2B, SLC control signal which is the output of XOR in binary input, par 0025-0026) indicative of a magnitude of the value of the difference (see, difference between present value and previous value, claim 11) from the set of two or more differential values (see, set of present and previous value in multi-level, par 0030, claim 11. Noted, one present with one previous value as one set) to an input of an adaptive driver (see, current controlled by SLC (slew rate control circuit) using difference between present value and previous value in multi-level system as input to the driver, par 0024-0026, 0030, 0032, claim 11. Noted, driver can be equated to secondary driver with SLC (whole circuit except flipflop and XOR logic) in fig. 3B, par 0030); and
determine a difference between the first logic value and the second logic value (see, calculates the difference between said present value and said at least one previous value, claim 11); and 
11adapt, while applying the second voltage, a current on the channel 12based at least in part on the difference between the first logic value and the second logic value (see, fig. 3B, XOR controls slew-rate from current source I2 to OUT terminals according to the difference between present value X[n] and previous value X[n-1], par 0028. Noted, signal diagram of OUT in fig. 2B and fig. 5 implies voltage track on the BUS due to RT in fig. 2B, change 8between the first voltage and the second voltage corresponding to voltage change due to present value X[n] and previous value X[n-1] in fig. 5).
De Araujo’826 discloses all the claim limitations but fails to explicitly teach: 
determine, from a set of two or more differential values, a value of a difference between the first logic value and the second logic value based at least in part on the comparing; and Page 6 of 17Application. No. 16/579,275PATENT Amendment dated March 24, 2022 Reply to Office Action dated January 24, 2022 
adapt, during a time period and while applying the second voltage, a current on the channel by an amount that is based at least in part on the value of the difference between the first logic value and the second logic value, wherein a duration of the time period is based at least in part on the value of the difference between the first logic value and the second logic value.

However Stojanovic#1’718 from the same field of endeavor (see, fig. 3, multi-output driver transmitter 201 and multi-sample receiver 209 coupled to one another via signal path 202, par 0048) discloses:
determine, from a set of two or more differential values (see, fig. 24, all possible signal transitions between successive 4-PAM data transmissions, previous transition from each of four possible signal levels ‘00’/’01’/’10’/’11’ to any of three other signal levels ‘00’/’01’/’10’/’11’, different values can be equated to one possible transition, par 0135), a value of a difference between the first logic value and the second logic value (see, determine transitions belong to type-1 (from ‘00’→‘10’ or ‘01’→‘11’) or type-2 (from ‘10’→‘11’ or ‘11’→‘10’) or type-3 (from ‘00’→‘01’ or ‘01’→‘10’) by evaluating successive MSB/LSB values, par 0135-0136. Noted, type-1, type-2 or type-3 indicates the difference values between successive data transmissions. Noted, fig. 3, receiver 209 acting as transmitter for back channel 225).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Stojanovic#1’718 into that of De Araujo’826. The motivation would have been to dynamically update drive strengths of transmit-side output drivers (par 0008).
The combination of De Araujo’826 and Stojanovic#1’718 discloses all the claim limitations but fails to explicitly teach: 
adapt, during a time period and while applying the second voltage, a current on the channel by an amount that is based at least in part on the value of the difference between the first logic value and the second logic value, wherein a duration of the time period is based at least in part on the value of the difference between the first logic value and the second logic value.

However Dong’440 from the same field of endeavor (see, fig. 1, high speed communication system that includes a transmitter used to communicates with remote receiver via wired communication channel, par 0014-0015) discloses: adapt, during a time period (see, fig. 3, rise/fall time, par 0052) and while applying the second voltage (see, a transition in terms of voltage, par 0062), a current on the channel by an amount that is based at least in part on the value of the difference between the first logic value and the second logic value (see, transition equalization circuitry’s drive strength (current injected/sunk) to output node which connecting the channel to receiver varies depending on the magnitude of the data transition of PAM-4 during rise/falling time, par 0012, 0018, 0052, 0062), wherein a duration of the time period (see, rise/fall time starting from transition equalization circuitry begins to drive the output node at the data transition and ending at driving the output node a pre-determined delay after beginning to drive the output node, par 0012, 0018) is based at least in part on the value of the difference between the first logic value and the second logic value (see, transition equalization circuitry’s drive strength (current injected/sunk) to output node which connecting the channel to receiver varies depending on the magnitude of the data transition of PAM-4 during rise/falling time, par 0012, 0018, 0052, 0062. Noted, previous and current PAM-4 value (before and after the transition of PAM-4 data) applied to channel driving using clock 101 (fig. 1) can be equated to first logic value and second logic value).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Dong’440 into that of De Araujo’826 modified by Stojanovic#1’718. The motivation would have been to establish drive strength values that yield a substantially flattened channel response to maximize the size of a data eye of a transmitted signal via faster rise and fall time (par 0002, 0052).


Regarding claim 23 (Original), De Araujo’826 discloses the apparatus of claim 21 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
wherein the controller (see, fig. 1, pre-emphasis control circuit, par 0024) is further operable to 2cause the apparatus to:  
3apply, for a second period (see, data interval D2, fig. 5, par 0031) and after applying the second voltage, a third 4voltage (see, fig. 5, voltage of OUT terminal in D2, par 0031) to the channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) based at least in part on a third logic value (see, fig. 1 and fig. 5, transmitting X[n] during 2nd data interval D2 to receiver via bus with multi-level PAM signals, par 0024, 0032. Noted, signal diagram in fig. 5 implies voltage track of X[N], third logic value corresponding to X[n] in D3);  
5determine a second difference between the second logic value and the third 6logic value (see, fig. 2B and fig. 5, XOR output shows the difference between present value X[n] and previous value X[n−1] in data interval D2, par 0026 and 0032); and 
 7adapt a second current on the channel before or during the second period 8based at least in part on the second difference (see, Fig. 2B and Fig. 5, XOR controls slew rate of slew-rate control circuit SLC to provide the current from current source IL according to the difference between present value X[n] and previous value X[n−1] in data interval D2, claim 11, par 0026 and 0031).

Regarding claim 24 (Currently Amended), De Araujo’826 discloses the apparatus of claim 21 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), further comprising:  
the adaptive driver (see, secondary driver with SLC (whole circuit except flipflop and XOR logic) in fig. 3B, par 0030) coupled with the channel (see, fig. 1 and 2B, secondary driver with SLC (whole circuit except flipflop and XOR logic) coupled with channel between transmitter and receiver, par 0009, 0030), 
6 adapt the current on the channel based at least on the 8difference (see, slew rate control SLC provides different slew-rate from current source IL (and thus adjust the current) on OUT terminal, par 0026).
The combination of De Araujo’826 and Stojanovic#1’718 discloses all the claim limitations but fails to explicitly teach: wherein the adaptive driver is configured to: adapt the current on the channel by the amount based at least on the value of the difference.

However Dong’440 from the same field of endeavor (see, fig. 1, high speed communication system that includes a transmitter used to communicates with remote receiver via wired communication channel, par 0014-0015) discloses: wherein the adaptive driver (see, fig. 1, transition equalizer with driver 126, par 0019) is configured to (see, fig. 1, transition equalizer with programmable pre-determined delay, equalization time control signal 120 and equalization strength control signal 128, par 0019, 0023-0024): adapt the current on the channel (see, drive strength (current 530A/B injected/sunk) by the amount based at least on the value of the difference (see, fig. 5, drive strength of transition equalizer to output node 538 connecting the channel to receiver varies depending on the magnitude of the data transition of PAM-4 during rise/falling time, par 0012, 0062. Noted, second logic value can be equated to PAM-4 data after transition, par 0062).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Dong’440 into that of De Araujo’826 modified by Stojanovic#1’718. The motivation would have been to establish drive strength values that yield a substantially flattened channel response to maximize the size of a data eye of a transmitted signal via faster rise and fall time (par 0002, 0052).

Regarding claim 25 (Original), De Araujo’826 discloses the apparatus of claim 21 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), wherein the controller (see, fig. 1, pre-emphasis control circuit, par 0024) is further operable to 2cause the apparatus to: 
adapt the current on the channel concurrent with applying the second voltage (see, fig. 5, current adjustment occurs at the beginning of each data interval which is the time to apply the voltage to the channel (therefore concurrently occurs), par 0031).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over De Araujo’826 in view of Stojanovic#1’718, and further in view of Dong’440 as applied to claim 12 above, and further in view of Mathuria et al (WO2017192209A1).

Regarding claim 15 (Original), De Araujo’826 modified by Stojanovic#1’718 and Dong’440 discloses the apparatus of claim 12 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), wherein the adaptive driver (see, fig. 2B, slew rate control SLC, par 0026) comprises. 
The combination of De Araujo’826, Stojanovic#1’718 and Dong’440 discloses all the claim limitations but fails to explicitly teach:
2a first set of transistors configured to adapt the current on the channel based at 3least in part on a first difference between a first bit of the first logic value and a first bit of the 4second logic value, wherein the first bit of the first logic value and the first bit of the second 5logic value share a first corresponding bit position; and  
6a second set of transistors configured to adapt the current on the channel based 7at least in part on a second difference between a second bit of the first logic value and a 8second bit of the second logic value, wherein the second bit of the first logic value and the 9second bit of the second logic value share a second corresponding bit position.

However Mathuria’209 from the same field of endeavor (see, fig. 1, output latch 108 that may be used with a memory element 104, par 0034) discloses: 
2a first set of transistors (see, fig. 3-4, first output transition circuitry 241 including switches (and switches is made up of transistors) or transistors, par 0041, 0044 and 0054) configured to adapt the current on the channel (see, fig. 9, connection between GPU and memory array 916 or a cache memory accessed by implementation of output latch, par 0088) based at 3least in part on a first difference between a first bit of the first logic value and a first bit of the 4second logic value (see, accelerates the transition using the first output transition circuitry 241 when transition 0-to-l on first output node 141, par 0056-0058), wherein the first bit of the first logic value and the first bit of the second 5logic value share a first corresponding bit position (see, fig. 2 and 4, transition 0-to-l on first output node 141 which coupled to the first storage line 101 (and therefore transition occurs on the same corresponding bit position), par 0036 and 0056); and  
6a second set of transistors (see, fig. 3-4, first output transition circuitry 242 including switches (and switches is made up of transistors) or transistors, par 0041, 0044 and 0054) configured to adapt the current on the channel (see, fig. 9, connection between GPU and memory array 916 or a cache memory accessed by implementation of output latch, par 0088) based 7at least in part on a second difference between a second bit of the first logic value and a 8second bit of the second logic value (see, accelerates the transition using the second output transition circuitry 242 when transition l-to-0 on second output node 142, par 0056-0058), wherein the second bit of the first logic value and the 9second bit of the second logic value share a second corresponding bit position (see, fig. 2 and 4, transition l-to-0 on second output node 142 which coupled to the second storage line 102 (and therefore transition occurs on the same corresponding bit position), par 0036 and 0056).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Mathuria’209 into that of De Araujo’826 modified by Stojanovic#1’718 and Dong’440. The motivation would have been to accelerate output transition of the first output node or the second output node 142 (par 0058).

Regarding claim 16 (Original), De Araujo’826 modified by Stojanovic#1’718 and Dong’440 discloses the apparatus of claim 15 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014). 
The combination of De Araujo’826, Stojanovic#1’718 and Dong’440 discloses all the claim limitations but fails to explicitly teach: wherein the first set of transistors comprises 2a first n-doped transistor and a first p-doped transistor, and wherein the second set of 3 transistors comprises a second n-doped transistor and a second p-doped transistor.

However Mathuria’209 from the same field of endeavor (see, fig. 1, output latch 108 that may be used with a memory element 104, par 0034) discloses: wherein the first set of transistors comprises 2a first n-doped transistor and a first p-doped transistor, and wherein the second set of transistors comprises a second n-doped transistor and a second p-doped transistor (see, fig. 7, output latch 108 includes NMOS transistors and PMOS transistors for each output terminal 131 and 132, par 0074).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Mathuria’209 into that of De Araujo’826 modified by Stojanovic#1’718 and Dong’440. The motivation would have been to reuse transistors or serve dual purposes (par 0081).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over De Araujo’826 in view of Stojanovic#1’718, and further in view of Dong’440 as applied to claim 12 above, and further in view of Stojanovic et al (US20050134307A1) and Mathuria et al (WO2017192209A1).

Regarding claim 17 (Original), De Araujo’826 discloses the apparatus of claim 12 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), wherein the logic circuit (see, fig. 2B, XOR and latches for present value X[n] and previous values X[n−1], par 0025) comprises.
 The combination of De Araujo’826, Stojanovic#1’718 and Dong’440 discloses all the claim limitations but fails to explicitly teach:
2a first set of logic gates configured to apply a first plurality of voltages to the 3adaptive driver;  
4a first plurality of delay elements configured to delay a transmission of a Most 5Significant Bit (MSB) of the first logic value to the first set of logic gates, wherein the first 6set of logic gates is configured to process an MSB of the second logic value and the delayed 7MSB of the first logic value;  
8a second set of logic gates configured to apply a second plurality of voltages to 9the adaptive driver; and  
10a second plurality of delay elements configured to delay a transmission of a 11Least Significant Bit (LSB) of the first logic value to the second set of logic gates, wherein 12the second set of logic gates is configured to process an LSB of the second logic value and 13the delayed LSB of the first logic value.
	
However Stojanovic#2’307 from the same field of endeavor (see, fig. 3, multi-output driver transmitter 201 and multi-sample receiver 209 coupled to one another via signal path 202, par 0083) discloses:  
4a first plurality of delay elements configured to delay a transmission of a Most 5Significant Bit (MSB) of the first logic value to the first set of logic gates (Note, fig. 19, bit[1] of transmit shift register 533 for pre-tap data value D+1 and primary data value D0, par 0154. Noted, first set of logic gates corresponding to different weights processed with pre-tap data value D+1[1] and primary data value D0[1]), wherein the first 6set of logic gates  is configured to process an MSB of the second logic value and the delayed 7MSB of the first logic value (see, fig. 19, different weights processed with pre-tap data value D+1[1] and primary data value D0[1], and therefore multiple logic gates involved, par 0154);  
10a second plurality of delay elements configured to delay a transmission of a 11Least Significant Bit (LSB) of the first logic value to the second set of logic gates (Note, fig. 19, bit[0] of transmit shift register 533 for pre-tap data value D+1 and primary data value D0, par 0154. Noted, first set of logic gates corresponding to different weights processed with pre-tap data value D+1[0] and primary data value D0[0]), wherein 12the second set of logic gates is configured to process an LSB of the second logic value and 13the delayed LSB of the first logic value (see, fig. 19, different weights processed with pre-tap data value D+1[0] and primary data value D0[0], and therefore multiple logic gates involved, par 0154).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Stojanovic#2’307 into that of De Araujo’826 modified by Stojanovic#1’718 and Dong’440. The motivation would have been to generate multi-level signals on the signal path 532 (par 0155).
The combination of De Araujo’826, Stojanovic#1’718, Dong’440 and Stojanovic#2’307 discloses all the claim limitations but fails to explicitly teach:
a first set of logic gates configured to apply a first plurality of voltages to the 3adaptive driver;
a second set of logic gates configured to apply a second plurality of voltages to 9the adaptive driver.

However Mathuria’209 from the same field of endeavor (see, fig. 1, output latch 108 that may be used with a memory element 104, par 0034) discloses: 
2a first set of logic gates configured to apply a first plurality of voltages to the 3adaptive driver (see, fig. 3, switches in first output transition circuitry 241 (and switches composed of logic gates), par 0041, 0044);  
8a second set of logic gates configured to apply a second plurality of voltages to 9the adaptive driver (see, fig. 3, switches in second output transition circuitry 242 (and switches composed of logic gates), par 0041, 0044). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Mathuria’209 into that of De Araujo’826 modified by Stojanovic#1’718, Dong’440 and Stojanovic#2’307. The motivation would have been to accelerate the slower of the two output voltage transitions (par 0041).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over De Araujo’826 in view of Stojanovic#1’718, and further in view of Dong’440 as applied to claim 12 above, and further in view of Stojanovic#2’307.

Regarding claim 18 (Original), De Araujo’826 discloses the apparatus of claim 12 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), further comprising:  2a receiver (see, fig. 1, RX 14B in device B, par 0024) configured to receive a second signal with a modulation scheme that 3includes three or more voltage levels and to generate a plurality of bits based on the signal (see, receiver in device receiving signals from the opposite ends of interface 16 according to multi-level signaling, par 0024 and 0032), identify the first logic value and the 6second logic value from the plurality of bits (see, receiver with bit error measurement circuit in device receives signals from the opposite ends of interface 16 according to multi-level signaling, par 0024 and 0032).
The combination of De Araujo’826, Stojanovic#1’718 and Dong’440 discloses all the claim limitations but fails to explicitly teach: 5a logic value detector configured to identify the first logic value and the 6second logic value from the plurality of bits.

However Stojanovic#2’307 from the same field of endeavor (see, fig. 3, multi-output driver transmitter 201 and multi-sample receiver 209 coupled to one another via signal path 202, par 0083) discloses:  a logic value detector (see, fig.23, multi-level sampler 541, par 0170) configured to identify the first logic value and the 6second logic value from the plurality of bits (see, fig. 23-24, multi-level sampler 541 in 4-PAM receiver 640 recovers data x′n by MSB and LSB in successive 4-PAM data transmissions, par 0170 and 0173).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Stojanovic#2’307 into that of De Araujo’826 modified by Stojanovic#1’718 and Dong’440. The motivation would have been to recover both data and clocking information from the incoming multi-level signal (par 0170).

Regarding claim 19 (Original), De Araujo’826 modified by Stojanovic#1’718 and Dong’440 discloses the apparatus of claim 12 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), further comprising.
The combination of De Araujo’826, Stojanovic#1’718 and Dong’440 discloses all the claim limitations but fails to explicitly teach: a bit splitter configured to identify a first bit and a second bit of the first logic 3value.

However Stojanovic#2’307 from the same field of endeavor (see, fig. 3, multi-output driver transmitter 201 and multi-sample receiver 209 coupled to one another via signal path 202, par 0083) discloses:  2a bit splitter (see, fig.23, multi-level sampler 541, par 0170) configured to identify a first bit and a second bit of the first logic 3value (see, fig. 23-24, multi-level sampler 541 in 4-PAM receiver 640 recovers data x′n by MSB and LSB in successive 4-PAM data transmissions, par 0170 and 0173. Noted, sampler samples MSB and LSB and therefore performs function of splitter).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Stojanovic#2’307 into that of De Araujo’826 modified by Stojanovic#1’718 and Dong’440. The motivation would have been to recover both data and clocking information from the incoming multi-level signal (par 0170).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473